       Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 1 of 41




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON                    )      CIVIL ACTION NO.:
                                        )
V.                                      )      3:20-cv-01111
                                        )
DEVIN EATON, TERRANCE                   )
POLLOCK, AZIZ ABDULLATTF,               )
CURT B. LENG, JOHN SULLIVAN,            )
TOWN OF HAMDEN, TOWN OF                 )
HAMDEN POLICE DEPARTMENT,               )
RONNELL HIGGINS, YALE                   )
UNIVERSITY, JUSTIN ELICKER              )
OTONIEL REYES, CITY OF NEW              )
HAVEN, NEW HAVEN POLICE                 )
DEPARTMENT, and T&S                     )
UNITED, LLC                             )      AUGUST 6, 2020

                 AMENDED COMPLAINT AS A MATTER OF COURSE

FIRST COUNT: (Negligence v. Defendant Eaton)

        1.     The plaintiff, Stephanie Washington (“Ms. Washington”), is an

individual residing in West Haven, Connecticut.

        2.     The defendant, Devin Eaton (“Defendant Eaton”), is an individual

who was at the time of the incident described herein, a police officer employed by

Defendant Hamden, acting under color of state law and within the scope of his

employment as an employee of the Town of Hamden (“Defendant Hamden”)

assigned to the defendant, Town of Hamden’s Police Department (“Defendant

HPD”).1


1   Defendant Eaton is sued in his individual capacity.
       Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 2 of 41




         3.    At the time of the incident described herein, Defendant Eaton was

under the direction and control of Defendant Hamden and Defendant HPD and

was acting in furtherance of the law enforcement business and interests of

Defendant Hamden and Defendant HPD.

         4.    The defendant, Terrance Pollock (“Defendant Pollock”), was at the

time of the incident described herein, acting under color of state law as a police

officer employed by the defendant, Yale University (“Defendant Yale”) and

assigned to Defendant Yale’s Police Department (“YPD”).

         5.    At the time of the incident described herein, and continuously to the

present day, Defendant Yale’s police officers, including Defendant Pollock, have

acted in a dual capacity as law enforcement agents for Defendant Yale and for the

defendant, City of New Haven (“Defendant New Haven”).

         6.    At the time of the incident described herein, Defendant Pollack was

under the direction and control of Defendant Yale, Defendant New Haven, and the

defendant, New Haven Police Department (“Defendant NHPD”), and was acting

under color of state law in furtherance of the law enforcement business and

interests of not only Defendant Yale, but of Defendant New Haven, and Defendant

NHPD as well.2




2   Defendant Pollock is sued in his individual capacity.


                                           2
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 3 of 41




      7.     The defendant, Aziz Abdullattf, now or formerly of 68 Warner Street,

Apartment 3, Hamden, CT 06514 (“Defendant Abdullattf”) is an individual who

was at the time of the incident described herein employed by the Defendant, T&S

United, LLC (the “LLC-Defendant”) and was acting at all times within the scope of

his employment with the LLC-Defendant.

      8.     The defendant, Curt B. Leng (“Defendant Leng”), was at the time of

the incident described herein, and still is, Mayor of Defendant Hamden.3 At all

times relevant to the plaintiff’s claims herein, Defendant Leng and his

predecessors in interest were acting under color of state law.

      9.     The defendant, John Sullivan (“Defendant Sullivan”), is currently

Acting Chief of Police for Defendant Hamden.4 At all times relevant to the

plaintiff’s claims herein, Defendant Sullivan and his predecessors in interest were

acting under color of state law.

      10.    Defendant Hamden was at the time of the incident described herein,

and still is, a municipal corporation organized and existing under the laws of the

State of Connecticut.5

      11.    The defendant, Hamden Police Department (“Defendant HPD”) was at

the time of the incident described herein, and still is, a lawfully formed police


3 Defendant Leng is sued in his official capacity.
4 Defendant Sullivan is sued in his official capacity.
5 Defendant Hamden is sued in its individual capacity for the indemnity claim and

in its own name on the Monell claim.


                                          3
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 4 of 41




department organized and operating under the broader municipal corporate

structure of Defendant Hamden.6

        12.   The defendant, Ronnell Higgins (“Defendant Higgins”), was at the

time of the incident described herein, and still is, Director of Public Safety and

Chief of Police for Defendant Yale.7

        13.   Defendant Yale was at the time of the incident described herein, and

still is, a private corporate entity existing under the laws of the State of

Connecticut.8

        14.   YPD is a lawfully formed private police department wholly owned by

Defendant Yale, existing and operating under the broader organizational structure

of Defendant Yale, and with no separate legal existence apart from Defendant

Yale.

        15.   Despite its status as a private police department, the officers of YPD

are appointed to Defendant Yale’s police force by the Defendant New Haven’s

Board of Police Commissioners pursuant to section 3 of Public Act 83-466, and

have all of the enforcement powers conferred upon police officers for Defendant

New Haven.




6 Defendant HPD is sued in its own name.
7 Defendant Higgins is sued in his official capacity.
8 Defendant Yale is sued in its individual capacity for the claim for indemnity and

the claims for respondeat superior, and in its own name on the Monell claim.


                                           4
     Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 5 of 41




      16.    The defendant, Justin Elicker (“Defendant Elicker”) is currently

Mayor of Defendant New Haven.9

      17.    The defendant, Otoniel Reyes (“Defendant Reyes”) was at the time of

the incident described herein, and still is, Chief of Police for Defendant New

Haven.10

      18.    Defendant New Haven was at the time of the incident described

herein, and still is, a municipal corporation organized and existing under the laws

of the State of Connecticut.11

      19.    Defendant NHPD was at the time of the incident described herein,

and still is, a lawfully formed police department existing and operating under the

broader municipal corporate structure of Defendant New Haven.12

      20.    At the time of the incident described herein, the LLC-Defendant was,

and still is, a limited liability company organized and existing under the laws of

the State of Connecticut, doing business at its principal place of business as Go

on Gas, a 24-hour gas station/convenience store located at 144 Arch Street,

Hamden, Connecticut.




9 Defendant Elicker is sued in his official capacity.
10 Defendant Reyes is sued in his official capacity.
11 Defendant New Haven is sued in its individual capacity for the state law claim

for indemnity and in its own name on the Monell claim.
12 Defendant NHPD is sued in its own name.




                                          5
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 6 of 41




      21.   At all times relevant to the claims herein, a cross-policing agreement

was in force between Defendant New Haven and Defendant Hamden entitled,

“TOWN OF HAMDEN AND THE CITY OF NEW HAVEN NON-EMERGENCY

INTERAGENCY AGREEMENT” (the “Cross-Policing Agreement”), which was

signed by John DeStefano, Jr., Mayor of Defendant New Haven on March 11,

2011, and Scott Jackson, Mayor of the Defendant Hamden on March 9, 2011.

      22.   Incorporated by reference into the terms of the Cross-Policing

Agreement are the terms of the Non-Emergency Interagency Agreement Between

Hamden and New Haven Operational Guidelines (the “Operational Guidelines”).

      23.   The Operational Guidelines were signed by Frank Limon, Police

Chief, City of New Haven on January 31, 2011, and by Thomas Wydra, Police

Chief, Town of Hamden on March 9, 2011.

      24.   Prior to signing of the Cross-Policing Agreement and the Operational

Guidelines, the terms of same were approved by Defendant Hamden and

Defendant New Haven in the same manner as ordinances are approved by each

municipal corporation.

      25.   Accordingly, the Cross-Policing Agreement and the Operational

Guidelines, which were authorized by statute and voluntarily entered into by

Defendant New Haven and Defendant Hamden, were binding upon and

consequently an official policy of Defendant New Haven, Defendant NHPD,

Defendant Hamden, and Defendant HPD.



                                        6
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 7 of 41




      26.     At the time of the incident described herein, the terms of the Cross-

Policing Agreement and Operational Guidelines were also applicable to

Defendant Yale, and the individual police officers of YPD, including Defendant

Pollock and Defendant Higgins, by virtue of section 3 of Public Act 83-466, and

were binding upon and consequently an official policy of Defendant Yale through

the YPD.

      27.     Pursuant to the terms of the Cross-Policing Agreement and the

Operational Guidelines, the Police Chiefs of Defendant Hamden and Defendant

New Haven constitute the oversight board for the administration and performance

of the Cross-Policing Agreement.

      28.     Pursuant to the terms of the Cross-Policing Agreement, and at the

time of the incident described herein, each police officer of Defendant Hamden

had the power to take any action in the City of New Haven that he or she could

take in the Town of Hamden, subject to applicable terms of the Cross-Policing

Agreement, the Operational Guidelines, and the laws of the State of Connecticut.

      29.     Additionally, pursuant to the express terms of the Operational

Guidelines:

              2.    All participating agencies will ensure that officers are not
                    actively engaged in proactive law enforcement activity outside
                    of their home jurisdiction-unless engaged in a cooperative
                    effort with a participating municipality and within the
                    jurisdiction of the participating municipality.

              …



                                          7
Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 8 of 41




       6.    Officers, when considering invoking inter-agency authority,
             should ensure their objective is to accomplish a public safety
             initiative, and such action avoids, to the extent possible,
             unintended or undesirable consequences or will likely result in
             embarrassment to the municipalities involved. Considerations
             may include, but are not limited to:

             a.    Are you uniformed or easily identified as a Police
             Officer?

             b.    Are you operating a police vehicle?

             c.    Do you have the appropriate equipment to intervene?

             d.    Do you have communications with the agency?

             e.    Is it necessary to act immediately?

             Additionally, when witnessing an infraction, officers will
             consider the following prior to taking enforcement action:

                   1.     Are you driving a non-government (private)
                          vehicle?

                   2.     Are you accompanied by non-law enforcement
                          citizen(s)?

                   3.     Does ignoring the infraction put the public at
                          immediate risk? For example, the infraction does
                          not appear to be escalating, such as an infraction
                          that may be a DUI, etc.

       7.    Upon taking action as authorized by this Agreement, any out-
             of-town officer shall notify such local department as to their
             location, nature of the incident, and any assistance necessary
             as soon as practical and safe. The officer involved shall notify
             their home agency of the aforementioned information …. “On-
             scene” incident supervision will rest with the local agency.




                                   8
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 9 of 41




      30.   On or about April 16, 2019, at or before 4:17 A.M., Ms. Washington

was traveling with a companion, Paul Witherspoon (“Mr. Witherspoon”), to the

LLC-Defendant’s principal place of business in a two-door 1999 red Honda Civic,

Connecticut license plate #AK 63322 (“the red Honda Civic”), which Ms.

Washington owned. Ms. Washington was in the passenger seat. Mr. Witherspoon

drove.

      31.   Upon arriving at the LLC-Defendant’s principal place of business at

approximately 4:17 A.M., Mr. Witherspoon parked the red Honda Civic in front of a

gas pump close to the late-night service window, exited the red Honda Civic, and

approached Defendant Abdullattf, who was working for the LLC-Defendant at the

window.

      32.   Ms. Washington remained in the passenger seat of the red Honda

Civic as Mr. Witherspoon made his purchase through the LLC-Defendant’s agent,

servant and/or employee, Defendant Abdullattf.

      33.   At approximately this same time and place, Mr. Jordany Rodriguez

(“Mr. Rodriguez”), pulled his vehicle up to a different gas pump adjacent to the

red Honda Civic, walked past the front bumper of the red Honda Civic, and

approached the late-night service window where Mr. Witherspoon was standing.

      34.   At approximately 4:18 A.M., Mr. Witherspoon and Mr. Rodriguez

engaged in some sort of discussion near the late-night service window that was

inaudible to Ms. Washington.



                                         9
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 10 of 41




      35.   Mr. Rodriguez left the area near the gas station window, passed the

front bumper of the red Honda Civic, and started walking towards his vehicle.

      36.   Mr. Witherspoon followed Mr. Rodriguez and the pair continued their

discussion, which was still inaudible to Ms. Washington.

      37.   After their discussion concluded, Mr. Witherspoon tapped the back

of Mr. Rodriguez’s vehicle who then drove off.

      38.   At approximately 4:20 A.M., and as a direct and proximate

consequence of supposedly witnessing the interaction between Mr. Witherspoon

and Mr. Rodriguez, Defendant Abdullattf, initiated a 911 call with the Dispatch

Operator for the Defendant, Town of Hamden’s, Municipal Police Department

(“Defendant Hamden’s Dispatch”).

      39.   Portions of this 911 call include the following:

            Defendant Abdullatif: Uh, I have my delivery for the newspaper. Uh,
            somebody who delivered my newspaper and I have, like, a regular
            customer driver a red car (UI) license plate AK63322 long dreads
            parking here, long dreads. He pulled a gun at the guy who delivered
            the paper here in Hamden its clear he was asking for money outside,
            outside a gas station.

            Defendant Hamden’s Dispatch: Ok, so did he take his money?

            Defendant Abdullattf: No. The guy who jumped in the car run right
            away.

            ...

            Defendant Abdullattf: . . . I need some help. He’s a dangerous. He’s
            harassing the second customer, too.




                                        10
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 11 of 41




            Defendant Hamden’s Dispatch: . . . [i]s he a white male, black male?

            Defendant Abdullattf: Black, African American. He goes, he goes to
            the, he goes to the Arch to Dixwell.

            ...

            Defendant Hamden’s Dispatch: He’s in the car now?

            Defendant Abdullattf: He’s in the car with the female, yes.

            ...

            Defendant Hamden’s Dispatch: . . . [h]e take the Arch Street to
            Dixwell, yes.

            ...

            Defendant Abdullattf: OK. We have help on the way.”

      40.   Mr. Rodriguez is the individual whom Defendant Abdullattf was

referring to as “the guy who delivered the paper.”

      41.   Mr. Witherspoon is the individual whom Defendant Abdullattf was

claiming attempted to rob “the guy who delivered the paper.”

      42.   Video from the LLC-Defendant’s surveillance camera reveals no

effort by Mr. Witherspoon to rob Mr. Rodriguez at gunpoint.

      43.   Mr. Rodriguez later confirmed to investigators from the State of

Connecticut, Department of Public Safety, that Mr. Witherspoon did not threaten

him with a weapon.

      44.   While Defendant Abdullattf was on the line with Defendant Hamden’s

Dispatch, Defendant Hamden’s Dispatch directed Defendant Eaton and one other



                                        11
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 12 of 41




officer from Defendant Hamden’s Police Department to travel to the Go on Gas

station, informed them that there was a robbery with a possible gun used and that

Dispatch was attempting to confirm whether a gun was used through further

conversations with Defendant Abdullattf.

      45.    At approximately 4:24 A.M., Defendant Hamden’s Dispatch broadcast

to Dispatch for Defendant New Haven’s Municipal Police Department via the

Hotline the false report that it received from Defendant Abdullattf, that Mr.

Witherspoon used a gun to attempt to rob someone:

             Defendant Hamden’s Dispatch: Hamden to New Haven on the hotline.

             Defendant New Haven’s Dispatch: This is on, Hamden.

             Defendant Hamden’s Dispatch: Just had a street robbery happen in
             our town. Was heading in your direction on Dixwell Avenue there’s,
             uh, gun used in a street robbery the license plate was Alpha Kilo
             63322 which comes back to a Honda Civic 99, it’s a red two door
             there’s supposedly a female inside, it was a black male operating,
             again, gun used just now heading your way. Dixwell Avenue.”

      46.    Thereafter, Defendant New Haven’s Dispatch rebroadcast the false

information that a vehicle was involved in a street robbery using a firearm.

      47.    Defendant New Haven’s Dispatch further broadcast that the vehicle

was a red Honda Civic, with two (2) occupants, a black male and a female, with a

license plate number of AK63233.




                                         12
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 13 of 41




      48.    At approximately 4:27 A.M., Defendant Yale’s Dispatch broadcast the

false information to all police cruisers regarding a signal 19 (i.e., robbery)

involving a red Honda Civic with license plate number of AK63233.

      49.    Defendant Yale’s Dispatch further indicated that the suspect vehicle

was occupied by a black male and a female and that the occupants may be

making their way into New Haven.

      50.    Defendant Yale’s Dispatch further broadcast the false information

that 75s (weapons) were used.

      51.    Shortly thereafter, Defendant Pollock contacted Defendant Yale’s

Dispatch and asked Dispatch to repeat one or more parts of the broadcast.

      52.    As a consequence of the original broadcast and the repeat broadcast

by Defendant Yale’s Dispatch, Defendant Pollock understood at least the

following:

      a.     that an armed robbery involving a gun had been reported in Hamden;

      b.     that the suspect vehicle was reported as being a red Honda Civic
             occupied by a male and a female; and

      c.     that the suspect vehicle was in-bound from Hamden to New Haven
             on Dixwell Avenue.

      53.    At approximately 4:29 A.M., Defendant Pollock, was seated in his

police cruiser pulled over against the curb of the northbound travel lane of

Dixwell Avenue, just north of Dixwell Avenue’s intersection with Argyle Street in

New Haven.



                                          13
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 14 of 41




        54.   At or about this same time, Defendant Eaton passed Defendant

Pollock going south on Dixwell Avenue, slowed his police cruiser, performed a U-

turn, began heading north, and then turned right and began heading eastbound

on Argyle street.

        55.   At or about this same time, Mr. Witherspoon was backing the red

Honda Civic out of a driveway onto Argyle street and began traveling in the

westbound lane towards Dixwell Avenue. Ms. Washington was in the passenger

seat.

        56.   At or about this same time, Defendant Pollock performed a U-turn on

Dixwell Avenue, turned left on Argyle Street, and began traveling east on Argyle

Street in the westbound lane, such that Defendant Pollock’s police cruiser and

the red Honda Civic were slowly approaching each other head on, blocking the

red Honda Civic from traveling further in the lane.

        57.   Upon seeing the red Honda Civic, Defendant Pollock realized that

Defendant Eaton (a Hamden police officer) was engaged in proactive enforcement

activity in New Haven in connection with the aforementioned report of an armed

robbery involving a red Honda Civic.

        58.   Defendant Eaton slowly passed the red Honda Civic and stopped his

cruiser such that it was positioned diagonally in the eastbound lane a few feet

past the driver’s side rear of the red Honda Civic, which at that point was stopped

as a consequence of the presence of Defendants Eaton and Pollock.



                                         14
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 15 of 41




      59.    After stopping his cruiser, Defendant Eaton opened the door, got

out, unholstered his pistol, and then as a direct and proximate result of his own

wrongful conduct and the wrongful conduct of the other defendants as alleged in

this complaint, Defendant Eaton ordered Mr. Witherspoon to get out of the red

Honda Civic and show his hands.

      60.    Defendant Pollock observed Defendant Eaton get out of his cruiser

and, therefore, at all relevant times, knew or should have known that Defendant

Eaton was continuing to engage in proactive law enforcement activities in the

vicinity of the red Honda Civic.

      61.    At the time and place when Defendant Eaton unholstered his weapon

and wrongfully ordered Mr. Witherspoon out of the red Honda Civic, Defendant

Eaton knew or should have known that Ms. Washington was seated in the

passenger seat of that vehicle.

      62.    Under the circumstances that existed at this time and place, and as a

result of unholstering his pistol and wrongfully ordering Mr. Witherspoon out of

the red Honda Civic, Defendant Eaton subjected an identifiable person, Ms.

Washington, to imminent harm.

      63.    This wrongful order by Defendant Eaton directing Mr. Witherspoon to

get out of the red Honda Civic:

      a.     was admitted to by Defendant Eaton and recorded on body camera
             footage from body worn cameras on other officers who appeared at
             the scene after the shooting;



                                        15
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 16 of 41




         b.    is materially consistent with Defendant Eaton’s failure to order Mr.
               Witherspoon to stay in the car or get back in the car when he saw the
               driver-side door open and Mr. Witherspoon begin to get out of the
               car; and

         c.    is materially inconsistent with Defendant Eaton’s official sworn
               written statement to the Connecticut State Police Department of
               Public Safety’s Central District Major Crime Squad “(CDMCS”)
               investigators dated May 8, 2019, where he indicates that he only told
               Mr. Witherspoon to show his hands and that the driver side door to
               the red Honda Civic “unexpectedly swung open.”

         64.   In an effort to comply with Defendant Eaton’s wrongful order to get

out of the red Honda Civic and show his hands, Mr. Witherspoon opened the car

door and began raising both hands in the air as he was exiting the red Honda

Civic.

         65.   Footage from Defendant Eaton’s own body worn camera shows that

Mr. Witherspoon:

         a.    did not swing the door of the red Honda Civic open in any manner
               that could be characterized as unexpected despite Defendant
               Eaton’s characterization of Mr. Witherspoon’s actions as such in
               opening the door; and

         b.    was putting both hands in the air as ordered and was not engaged in
               any activity that could be considered unexpected, threatening, or
               confrontational, much less conduct that amounted to posing an
               imminent threat of causing death or serious bodily injury to anyone.

         66.   As a direct and proximate result of his own wrongful conduct and the

wrongful conduct of the other defendants as alleged herein, Defendant Eaton

fired his service-issued pistol at Mr. Witherspoon while Mr. Witherspoon was in




                                          16
      Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 17 of 41




the process of getting out of the red Honda Civic as ordered by Defendant Eaton,

thereby further subjecting an identifiable person, Ms. Washington, to imminent

harm.

        67.   Mr. Witherspoon immediately retreated into the red Honda Civic,

where he remained until removed by police after the shooting described herein

had ended.

        68.   Although Mr. Witherspoon escaped being struck by bullets fired by

Defendant Eaton, Defendant Pollock’s cruiser did not escape and was struck by

at least one and perhaps two bullets fired by Defendant Eaton.

        69.   After Mr. Witherspoon retreated into the red Honda Civic he could no

longer be mistaken even by Defendant Eaton as a person who posed an imminent

threat of causing death or serious bodily harm to anyone.

        70.   Yet, Defendant Eaton, compounded his wrongful acts and omissions

by:

        a.    moving behind the red Honda Civic and firing bullets into the rear
              windshield of the red Honda Civic while Ms. Washington occupied
              the front passenger seat of that vehicle; and

        b.    then moving to the passenger side of the red Honda Civic and firing
              at least an additional eight (8) bullets into the passenger side window
              and door of the red Honda Civic while Ms. Washington occupied the
              front passenger seat of that vehicle.

        71.   As a direct and proximate result of his own wrongful conduct, and

the wrongful conduct of the other defendants as alleged in this complaint,




                                         17
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 18 of 41




Defendant Pollock chose to fire his pistol “in the direction” of the operator of the

red Honda Civic, which also happened to be “in the direction” of Defendant Eaton

and Ms. Washington.

      72.    Although Defendant Pollock stated that he fired “in the direction” of

the operator of the red Honda Civic:

      a.     one of Defendant Pollock’s bullets pierced the passenger side of the
             front windshield of the red Honda Civic where Ms. Washington was
             seated, struck the passenger’s side of the C-pillar, which is the
             support structure between the passenger rear window and the rear
             windshield, and became lodged in the trunk;

      b.     another one of Defendant Pollock’s bullets shattered the rear
             windshield of his own cruiser and lodged itself in the interior roof of
             that cruiser;

      c.     another one of Defendant Pollock’s bullets struck the front of a White
             Mitsubishi Lancer parked against the curb of the westbound lane of
             travel on Argyle Street.

      73.    The bullet fired by Defendant Pollock that passed through the

passenger’s side of the front windshield of the red Honda Civic may have been

the bullet that caused the wound on Ms. Washington’s forehead.

      74.    In sum, the wrongful conduct of the other defendants as alleged in

this complaint combined with Defendant Pollock’s own wrongful conduct directly

and proximately caused Defendant Pollock to fire his service-issue pistol three (3)

times in the direction of Ms. Washington.

      75.    Additionally, Defendant Pollock’s act in discharging his pistol three

(3) times was a substantial factor in reinforcing Defendant Eaton’s subjective



                                         18
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 19 of 41




belief that he was being shot at by Mr. Witherspoon, and, therefore, a substantial

factor in causing Defendant Eaton to fire one or more bullets towards the

passenger seat of the red Honda Civic where Ms. Washington was seated.

      76.    At all times when he was firing his pistol, Defendant Eaton was

subjecting an identifiable person (Ms. Washington) to imminent harm.

      77.    At all times when he was firing his pistol, Defendant Pollock was

subjecting an identifiable person (Ms. Washington) to imminent harm.

      78.    In total, Defendant Eaton fired thirteen (13) shots from his service-

issued pistol, at least eight (8) of which were directed towards the front

passenger seat where Ms. Washington was seated.

      79.    As a direct and proximate cause of the wrongful conduct of

Defendant Eaton as alleged herein, together with the wrongful conduct of the

other defendants as alleged in this complaint, Ms. Washington was shot four (4)

times and sustained the following injuries and damages:

      a.     fractured left ischial spine;

      b.     perforated rectum;

      c.     fractured right sacrum;

      d.     fractured right iliac wing;

      e.     soft tissue injuries associated with bullets tearing through her skin
             and subcutaneous tissues;

      f.     soft tissue injuries associated with bullet fragments tearing through
             her skin and subcutaneous tissues;



                                             19
   Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 20 of 41




      g.    grazing wound to the upper right portion of her forehead;

      h.    permanent consequences associated with being shot, including not
            just the physical consequences of the damages caused by the
            bullets, but having to live for the remainder of her life with bullet
            fragments in her body, and the memories of being shot, fearing for
            her life, and being victimized by the defendants;

      i.    pain and suffering;

      j.    emotional distress;

      k.    medical bills for the treatment of her injuries;

      l.    property damage due to a total loss of the red Honda Civic.

      80.   Ms. Washington’s injuries and damages as alleged above were

directly and proximately caused by the wrongful conduct of Defendant Eaton in

that he negligently and unreasonably:

      a.    entered the City of New Haven on the basis of a “be on the lookout”
            (“BOLO”) when:

            (i)    there was no immediate need to enter New Haven;

            (ii)   there were no facts or circumstances indicating that the
                   situation was escalating;

            (ii)   there was no confirmation of a weapon, acts of violence, or
                   even that a crime had been committed; and

            (iv)   where the vehicle’s license plate and registration were known;

      b.    failed to notify Defendant Hamden that he was entering Defendant
            New Haven’s jurisdiction to look for the suspect vehicle;

      c.    failed to establish communication with Defendant NHPD and/or YPD
            upon entering Defendant New Haven’s jurisdiction;



                                        20
Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 21 of 41




  d.    failed to notify Defendant Hamden’s Dispatch, Defendant NHPD’s
        Dispatch and/or YPD’s Dispatch, provide his location, and state that
        he had located and stopped a vehicle that matched the description of
        the suspect vehicle;

  e.    failed to realize that “on-scene” supervision of this traffic stop rested
        with either YPD or Defendant NHPD and that his actions should have
        been coordinated with one or both of those departments at all times
        after entering New Haven, and again once he located a vehicle that
        matched the description of the suspect vehicle;

  f.    knew or should have known that Officer Pollock was at the scene of
        this traffic stop yet failed to turn over “on-scene” supervision and
        control to Officer Pollock;

  g.    knew or should have known that Officer Pollock was at the scene of
        this traffic stop, yet failed to coordinate his efforts with those of
        Officer Pollock to control the scene and keep it from escalating;

  h.    failed to request backup;

  i.    chose to get out of his cruiser without backup after stopping the red
        Honda Civic when there was no reason not to request and wait for
        backup;

  j.    failed to use his public address system to give instructions to the
        occupants after stopping the red Honda Civic;

  k.    ordered Mr. Witherspoon to get out of the red Honda Civic;

  l.    fired his pistol towards Mr. Witherspoon without warning and before
        he had given Mr. Witherspoon time to comply with his order and
        submit to arrest;

  m.    fired his pistol towards Mr. Witherspoon when Mr. Witherspoon
        posed no imminent threat of harm to Defendant Eaton or anyone
        else;

  n.    fired his pistol towards Mr. Witherspoon when he was not properly
        aware of his field of fire or backstop (in this case, he would have or



                                    21
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 22 of 41




             should have known that Officer Pollock and his police cruiser were
             in the line of fire beyond his intended target, notwithstanding Officer
             Pollock’s own negligence in failing to have his headlights and his
             flashing lights on);

      o.     continued to fire when there was no imminent threat of harm to him
             or anyone else including, without limitation, continuing to fire:

             (i)       after Mr. Witherspoon retreated back into the red Honda Civic;

             (ii)      when he knew or should have known that he was not being
                       shot at by the suspect;

      p.     continued to fire into the rear windshield and passenger side of the
             red Honda Civic even though he knew or should have known that Ms.
             Washington was in the passenger seat of the red Honda Civic;

      q.     retreated down Argyle Street aimlessly discharging even more
             bullets out of the muzzle of his pistol towards the passenger side of
             the red Honda Civic where Ms. Washington was seated.

SECOND COUNT: (42 U.S.C. § 1983 v. Defendant Eaton)

      1.-79. Paragraphs 1 to 79 of the first count are hereby made paragraphs 1

to 79 of this count.

      80.    Ms. Washington’s injuries and damages as alleged above were

directly and proximately caused by the wrongful conduct of Defendant Eaton,

which wrongful conduct amounted to an unreasonable seizure of Ms. Washington

in violation of her Fourth Amendment rights under the United States Constitution

and 42 U.S.C. § 1983, in that Defendant Eaton:

      a.     entered the City of New Haven on the basis of a “be on the lookout”
             (“BOLO”) when:

             (i)       there was no immediate need to enter New Haven;



                                           22
Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 23 of 41




        (ii)    there were no facts or circumstances indicating that the
                situation was escalating;

        (iii)   there was no confirmation of a weapon, acts of violence, or
                even that a crime had been committed; and

        (iv)    the vehicle’s license plate and registration were known;

  b.    failed to notify Defendant Hamden that he was entering Defendant
        New Haven’s jurisdiction to look for the suspect vehicle;

  c.    failed to establish communication with Defendant NHPD and/or YPD
        upon entering Defendant New Haven’s jurisdiction;

  d.    failed to notify Defendant Hamden’s Dispatch, Defendant NHPD’s
        Dispatch and/or YPD’s Dispatch, provide his location, and state that
        he had located and stopped a vehicle that matched the description of
        the suspect vehicle;

  e.    failed to realize that “on-scene” supervision of this traffic stop rested
        with either YPD or Defendant NHPD and that his actions should have
        been coordinated with one or both of those departments at all times
        after entering New Haven, and again once he located a vehicle that
        matched the description of the suspect vehicle;

  f.    knew or should have known that Officer Pollock was at the scene of
        this traffic stop yet failed to turn over “on-scene” supervision and
        control to Officer Pollock;

  g.    knew or should have known that Officer Pollock was at the scene of
        this traffic stop, yet failed to coordinate his efforts with those of
        Officer Pollock to control the scene and keep it from escalating;

  h.    failed to request backup;

  i.    chose to get out of his cruiser without backup after stopping the red
        Honda Civic when there was no reason not to request and wait for
        backup;




                                     23
Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 24 of 41




  j.    failed to use his public address system to give instructions to the
        occupants after stopping the red Honda Civic;

  i.    ordered Mr. Witherspoon to get out of the red Honda Civic;

  j.    fired his pistol towards Mr. Witherspoon without warning and before
        he had given Mr. Witherspoon time to comply with his order and
        submit to arrest;

  k.    fired his pistol towards Mr. Witherspoon when Mr. Witherspoon
        posed no imminent threat of harm to Defendant Eaton or anyone
        else;

  l.    fired his pistol towards Mr. Witherspoon when he was not properly
        aware of his field of fire or backstop (in this case, Defendant Eaton
        would have or should have known that Officer Pollock and his police
        cruiser were in the line of fire beyond his intended target,
        notwithstanding Officer Pollock’s own negligence in failing to have
        his headlights and his flashing lights on);

  m.    continued to fire when there was no imminent threat of harm to him
        or anyone else including, without limitation:

        (i)    after Mr. Witherspoon retreated back into the red Honda Civic;

        (ii)   when he knew or should have known that he was not being
               shot at by the suspect;

  n.    continued to fire into the rear windshield and passenger side of the
        red Honda Civic even though Defendant Eaton knew or should have
        known that Ms. Washington was in the passenger seat of the red
        Honda Civic;

  o.    retreated down Argyle Street aimlessly discharging even more
        bullets out of the muzzle of his pistol towards the passenger side of
        the red Honda Civic where Ms. Washington was seated.




                                   24
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 25 of 41




THIRD COUNT: (C.G.S. § 7-465 Indemnity v. Defendant Hamden)

      1.-80. Paragraphs 1 to 80 of the first count are hereby made paragraphs 1

to 80 of this count.

      81.     Paragraph 80 of the second count is hereby made paragraph 81 of

this count.

      82.     On or about April 24, 2019, written notice of Ms. Washington’s

intention to commence this action and of the time when and the place where the

damages were incurred or sustained was filed with the Clerk of the Town of

Hamden, which notice was within six months after Ms. Washington’s cause of

action accrued.

      83.     Copies of this notice were also furnished to Defendant Leng, the

Town Attorney, and members of the Police Commission for the Town of Hamden.

      84.     Accordingly, Defendant Hamden is statutorily required to pay Ms.

Washington all sums that Defendant Eaton is obligated to pay by reason of

liability imposed upon Defendant Eaton for damages awarded to Ms. Washington

under the claims that she makes herein. Conn. Gen. Stat. § 7-465(a).

FOURTH COUNT: (Negligence v. Defendant Pollock)

      1.-79. Paragraphs 1 to 79 of the first count are hereby made paragraphs 1

to 79 of this count.




                                         25
   Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 26 of 41




      80.   Ms. Washington’s injuries and damages were directly and

proximately caused by Defendant Pollock’s wrongful conduct in that he

negligently and unreasonably:

      a.    failed to make any contact with either Defendant Hamden’s Dispatch,
            Defendant New Haven’s Dispatch, Defendant Yale’s Dispatch, or
            Defendant Eaton after seeing Defendant Eaton’s vehicle pass his
            location, despite having enough time to do so;

      b.    failed to scan or monitor Defendant New Haven’s Dispatch or
            Defendant Hamden’s Dispatch even though he was actively
            participating in the BOLO;

      c.    failed to turn on his headlights or flashers even after seeing
            Defendant Eaton turn around, come back towards Defendant
            Pollock’s cruiser, and then turn down Argyle Street;

      d.    as the senior officer on the scene from the local police force for
            Defendant New Haven, failed to assume control and supervision at
            the scene of this traffic stop involving Mr. Witherspoon, Ms.
            Washington and the red Honda Civic;

      e.    failed to make his presence known to Defendant Eaton at this traffic
            stop, which increased the likelihood of confusion and prevented
            coordination at the scene between him and Defendant Eaton, which
            failure was a substantial factor in causing the crossfire that occurred
            between Defendant Eaton and Defendant Pollock and the
            consequent injuries to Ms. Washington;

      f.    failed to recognize the potential for a crossfire at the scene of this
            traffic stop when the position of Defendant Eaton’s vehicle
            effectively placed the red Honda Civic directly between the two
            vehicles;

      g.    fired his pistol in the direction of the operator of the red Honda Civic
            when he should not have fired at all because:

            (i)   he did not have a specific, clear target;




                                        26
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 27 of 41




             (ii)      knew or should have known that the bullets fired in his
                       direction just as easily could have been fired by Defendant
                       Eaton, not the operator of the red Honda Civic;

             (iii)     knew or should have known that in firing in the direction of the
                       operator of the red Honda Civic he was also firing in the
                       direction of Ms. Washington who was in the passenger seat;

             (iv)      knew or should have known that in firing in the direction of the
                       operator of the red Honda Civic, he was also firing in the
                       direction of Defendant Eaton which, in turn, could have and
                       did create the impression in Defendant Eaton that he was
                       being shot at by the operator of the red Honda Civic, causing
                       Defendant Eaton to fire in the direction of Ms. Washington, or
                       continue to fire in the direction of Ms. Washington.

FIFTH COUNT: (42 U.S.C. § 1983 v. Defendant Pollock)

      1.-79. Paragraphs 1 to 79 of the first count are hereby made paragraphs 1

to 79 of this count.

      80.    Ms. Washington’s injuries and damages as alleged above were

directly and proximately caused by the wrongful conduct of Defendant Pollock,

which wrongful conduct amounted to an unreasonable seizure of Ms. Washington

in violation of her Fourth Amendment rights under the United States Constitution

and 42 U.S.C. § 1983, in that Defendant Pollock:

      a.     failed to make any contact with either Defendant Hamden’s Dispatch,
             Defendant New Haven’s Dispatch, Defendant Yale’s Dispatch or
             Defendant Eaton after seeing Defendant Eaton’s vehicle pass his
             location, despite having enough time to do so;

      b.     failed to scan or monitor Defendant New Haven’s Dispatch or
             Defendant Hamden’s Dispatch even though he was actively
             participating in the BOLO;




                                            27
Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 28 of 41




  c.    failed to turn on his headlights or flashers even after seeing
        Defendant Eaton turn around, come back towards Defendant
        Pollock’s cruiser, and then turn down Argyle Street;

  d.    as the senior officer on the scene from the local police force for
        Defendant New Haven, failed to assume control and supervision at
        the scene of this traffic stop involving Mr. Witherspoon, Ms.
        Washington and the red Honda Civic;

  e.    failed to make his presence known to Defendant Eaton at this traffic
        stop, which increased the likelihood of confusion and prevented
        coordination at the scene between him and Defendant Eaton, which
        failure was a substantial factor in causing the crossfire that occurred
        between Defendant Eaton and Defendant Pollock and the
        consequent injuries to Ms. Washington;

  f.    failed to recognize the potential for a crossfire at the scene of this
        traffic stop when the position of Defendant Eaton’s vehicle
        effectively placed the red Honda Civic directly between the two
        vehicles;

  g.    fired his pistol in the direction of the operator of the red Honda Civic
        when he should not have fired at all because:

        (i)     he did not have a specific, clear target;

        (ii)    knew or should have known that the bullets fired in his
                direction just as easily could have been fired by Defendant
                Eaton, not the operator of the red Honda Civic;

        (iii)   knew or should have known that in firing in the direction of the
                operator of the red Honda Civic he was also firing in the
                direction of Ms. Washington who was in the passenger seat;

        (iv)    knew or should have known that in firing in the direction of the
                operator of the red Honda Civic, he was also firing in the
                direction of Defendant Eaton which, in turn, could have and
                did create the impression in Defendant Eaton that he was
                being shot at by the operator of the red Honda Civic, causing
                Defendant Eaton to fire in the direction of Ms. Washington, or
                continue to fire in the direction of Ms. Washington.



                                      28
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 29 of 41




SIXTH COUNT: (Respondeat Superior v. Defendant Yale)

      1.-80. Paragraphs 1 to 80 of the fourth count are hereby made paragraphs 1

to 80 of this count.

      81.    At all times relevant to the allegations hereinabove, Defendant

Pollock was acting within the scope of his employment with Defendant Yale,

under its direction and control, and in furtherance of its business and interests.

      82.    Accordingly, Defendant Yale is liable to Ms. Washington for the

injuries and damages proximately caused by the negligence of Defendant Pollock

under the common law doctrine of respondeat superior.

SEVENTH COUNT: (Respondeat Superior v. Defendant Yale)

      1.-80. Paragraphs 1 to 80 of the fifth count are hereby made paragraphs 1

to 80 of this count.

      81.    At all times relevant to the allegations hereinabove, Defendant

Pollock was acting within the scope of his employment with Defendants Yale and

YPD, under their direction and control, and in furtherance of their business and

interests.

      82.    Accordingly, Defendant Yale, as a private entity, is liable to Ms.

Washington for the injuries and damages proximately caused by Defendant

Pollock’s violation of Ms. Washington’s Fourth Amendment rights under the




                                         29
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 30 of 41




United States Constitution and 42 U.S.C. § 1983 under the common law doctrine

of respondeat superior.

EIGHTH COUNT: (C.G.S. § 7-465 Indemnity v. Defendant Yale)

         1.-80. Paragraphs 1 to 80 of the fourth count are hereby made paragraphs 1

to 80 of this count.

         81.   Paragraph 81 of the fifth count is hereby made paragraph 81 of this

count.

         82.   On or about April 24, 2019, written notice of Ms. Washington’s

intention to commence this action, and of the time when and the place where the

damages were incurred or sustained, was filed with the Defendant Yale within six

months after such cause of action has accrued by submitting same to its General

Counsel and to YPD.

         83.   Copies of these notices were furnished to Defendant Yale’s

President.

         84.   Accordingly, Defendant Yale is statutorily required to pay Ms.

Washington all sums that Defendant Pollock is obligated to pay by reason of

liability imposed upon Defendant Pollock for damages awarded to Ms.

Washington under the claims that she makes herein, see Conn. Gen. Stat. § 7-

465(a), because Defendant Yale, through YPD, is engaged in a municipal policing

function that is for all purposes relating to the claims herein, the same as the

policing function of Defendant New Haven.



                                          30
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 31 of 41




NINTH COUNT: (C.G.S. § 7-465 Indemnity v. Defendant New Haven)

         1.-80. Paragraphs 1 to 80 of the fourth count are hereby made paragraphs 1

to 80 of this count.

         81.   Paragraph 81 of the fifth count is hereby made paragraph 81 of this

count.

         82.   At all times relevant to the incident described herein, Defendant

Pollock was acting in his dual capacity as a police officer for Defendant Yale and

Defendant New Haven.

         83.   On or about April 24, 2019, written notice of Ms. Washington’s

intention to commence this action, and of the time when and the place where the

damages were incurred or sustained, was filed with the City/Town Clerk for

Defendant New Haven, which was within six months after her cause of action

accrued, and also with Defendant NHPD.

         84.   Copies of these notices were also furnished to the then Mayor of

Defendant New Haven, the City Counsel for Defendant New Haven, and members

of the Police Commission for Defendant New Haven.

         85.   Accordingly, Defendant New Haven is statutorily required to pay Ms.

Washington all sums that Defendant Pollock is obligated to pay by reason of

liability imposed upon Defendant Pollock for damages awarded to Ms.

Washington under the claims that she makes herein. Conn. Gen. Stat. § 7-465(a).




                                          31
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 32 of 41




TENTH COUNT: (False report v. Defendant Abdullattf)

      1.-79. Paragraphs 1 to 79 of the first count are hereby made paragraphs 1

to 79 of this count.

      80.    Ms. Washington’s injuries and damages were directly and

proximately caused by Defendant Abdullattf in that he falsely reported to

Defendant Hamden’s 911 Dispatch that Mr. Witherspoon attempted to rob Mr.

Rodriguez at gunpoint.

      81.    This false report reasonably and foreseeably created a situation

where responding officers (in this case Defendants Eaton and Pollock) expected

that Mr. Witherspoon was in possession of a firearm and therefore could pose an

imminent threat of harm to the officers or others.

      82.    Defendant Abdullattf’s false accusation that Mr. Witherspoon

attempted to rob Mr. Rodriguez at gunpoint was made by Defendant Abdullattf

either intentionally or recklessly in that:

      a.     he knew that this accusation was not true; or

      b.     he made it in conscious disregard for the truth because:

             (i)       his accusation was not in accordance with the facts;

             (ii)      he did not have the confidence that he stated or implied in the
                       truth of the accusation that he made; and

             (iii)     he knew or should have known that he did not have the basis
                       in fact that he stated or implied in making this accusation, yet
                       he made his false accusation to Defendant Hamden’s 911
                       Dispatch anyway.



                                              32
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 33 of 41




ELEVENTH COUNT: (Respondeat Superior v. the LLC-Defendant)

         1.-82. Paragraphs 1 to 82 of the tenth count are hereby made paragraphs 1

to 82 of this count.

         83.   At all times relevant to the allegations hereinabove, Defendant

Abdullattf was acting within the scope of his employment with the LLC-

Defendant, under the LLC-Defendant’s direction and control, and in furtherance

of the business and interests of the LLC-Defendant.

         84.   Accordingly, the LLC-Defendant is liable to Ms. Washington for the

injuries and damages proximately caused by false statements made by Defendant

Abdullattf under the common law doctrine of respondeat superior.

TWELFTH COUNT: (Monell claim v. Defendants Leng, Sullivan, Hamden, and
HPD)

         1.-80. Paragraphs 1 to 80 of the second count are hereby made paragraphs

1 to 80 of this count.

         81.   Paragraph 80 of the fifth count is hereby made paragraph 81of this

count.

         82.   Defendants Leng, Sullivan, Hamden, and HPD had a duty under the

Cross-Policing Agreement and Operational Guidelines to implement policies,

procedures, practices, and customs that furthered the goals stated in those

documents.

         83.   Defendants Leng, Sullivan, Hamden, and HPD breached this duty by:



                                          33
   Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 34 of 41




      a.    allowing a policy, procedure, practice, and custom to exist where
            officers from Defendant HPD would act unilaterally when engaged in
            proactive law enforcement activities in New Haven;

      b.    failing to establish policies, procedures, practices and customs to
            ensure the proper coordination of activities and the proper
            supervision of their officers by officers from YPD or Defendant
            NHPD, when Defendant HPD officers were engaged in proactive law
            enforcement activities in New Haven;

      c.    failing to implement a proper training program to ensure their
            officers coordinated with and were supervised by officers from YPD
            or Defendant NHPD, when Defendant HPD officers were engaged in
            proactive law enforcement activities in New Haven;

      d.    failing to create and adopt policies, procedures, practices, and
            customs to define the circumstances when it was appropriate to
            enter New Haven for non-emergency proactive law enforcement
            activities;

      e.    alternatively, if policies, procedures, practices, and customs exist
            that define when entering New Haven for non-emergency law
            enforcement activities was appropriate, failing to ensure that they
            were followed consistently;

      f.    failing to establish a proper communications system and protocols
            to ensure that officers from different jurisdictions could easily and
            efficiently communicate with each other when engaged in proactive
            law enforcement activities together;

      g.    alternatively, if such a communications system exists, failing to
            ensure that it was used in situations involving cross-jurisdictional
            policing activities.

      84.   The aforementioned breaches of this duty by Defendants Leng,

Sullivan, Hamden, and HPD, were of such a nature as to amount to deliberate

indifference to Ms. Washington’s right under the Fourth Amendment to the United

States Constitution and 42 U.S.C. § 1983.



                                        34
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 35 of 41




         85.   The aforementioned breaches of this duty by Defendants Leng,

Sullivan, Hamden, and HPD were also a direct and proximate cause of the injuries

sustained by Ms. Washington.

THIRTEENTH COUNT: (Monell claim v. Defendants Yale and Higgins)

         1.-80. Paragraphs 1 to 80 of the second count are hereby made paragraphs

1 to 80 of this count.

         81.   Paragraph 80 of the fifth count is hereby made paragraph 81of this

count.

         82.   Defendants Higgins, Yale, and YPD had a duty under the Cross-

Policing Agreement and Operational Guidelines to implement policies,

procedures, practices, and customs that furthered the goals stated in those

documents.

         83.   Defendants Higgins, Yale, and YPD breached this duty by:

         a.    allowing a policy, procedure, practice, and custom to develop and
               exist where officers from Defendant HPD would act unilaterally when
               engaged in proactive law enforcement activities in New Haven;

         b.    failing to establish policies, procedures, practices, and customs to
               ensure the proper coordination and supervision of Defendant HPD’s
               officers by officers from YPD or Defendant NHPD, when Defendant
               HPD’s officers were engaged in proactive law enforcement activities
               in New Haven;

         c.    failing to implement a proper training program to ensure their
               officers coordinated with and supervised officers from Defendant
               HPD, when officers from Defendant HPD were engaged in proactive
               law enforcement activities in New Haven;




                                          35
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 36 of 41




      d.      failing to create and adopt policies, procedures, practices, and
              customs to define when entering New Haven for non-emergency law
              enforcement activities was appropriate;

      e.      alternatively, if policies, procedures, practices, and customs exist
              that define when entering New Haven for non-emergency law
              enforcement activities was appropriate, failing to ensure that they
              were followed consistently;

      f.      failing to establish a proper communications system and protocols
              to ensure that officers from different jurisdictions could easily and
              efficiently communicate with each other when engaged in proactive
              law enforcement activities together;

      g.      alternatively, if such a communications system exists, failing to
              ensure that it was consistently used in situations involving police
              engaged in proactive law enforcement activities in another police
              department’s jurisdiction.

      84.     The aforementioned breaches of this duty by Defendants Higgins,

Yale, and YPD were of such a nature as to amount to deliberate indifference to

Ms. Washington’s right under the Fourth Amendment to the United States

Constitution to not be subjected to unreasonable seizures and 42 U.S.C. § 1983.

      85.     The aforementioned breaches of this duty by Defendants Higgins,

Yale, and YPD was a direct and proximate cause of the injuries sustained by Ms.

Washington.

FOURTEENTH COUNT: (Monell claim v. Defendants Elicker, Reyes, New Haven
and NHPD)

      1.-80. Paragraphs 1 to 80 of the second count are hereby made paragraphs

1 to 80 of this count.




                                          36
   Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 37 of 41




         81.   Paragraph 80 of the fifth count is hereby made paragraph 81of this

count.

         82.   Defendants Elicker, Reyes, New Haven, and NHPD had a duty under

the Cross-Policing Agreement and Operational Guidelines to implement policies,

procedures, practices, and customs that furthered the goals stated in those

documents.

         83.   Defendants Elicker, Reyes, New Haven, and NHPD breached this

duty by:

         a.    allowing a policy, procedure, practice, and custom to develop and
               exist where officers from Defendant HPD would act unilaterally when
               engaged in proactive law enforcement activities in New Haven;

         b.    failing to establish policies, procedures, practices, and customs to
               ensure the proper coordination and supervision of Defendant HPD’s
               officers by officers from YPD or Defendant NHPD, when Defendant
               HPD’s officers were engaged in proactive law enforcement activities
               in New Haven;

         c.    failing to implement a proper training program to ensure their
               officers coordinated with and supervised officers from Defendant
               HPD, when officers from Defendant HPD were engaged in proactive
               law enforcement activities in New Haven;

         d.    failing to adopt policies, procedures, practices, and customs, to
               define when entering New Haven for non-emergency law
               enforcement activities was appropriate;

         e.    alternatively, if policies, procedures, practices, and customs exist
               that define when entering New Haven for non-emergency law
               enforcement activities was appropriate, failing to ensure that they
               were followed consistently;




                                           37
   Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 38 of 41




        f.    failing to establish a proper communications system and protocols
              to ensure that officers from different jurisdictions could easily and
              efficiently communicate with each other when engaged in proactive
              law enforcement activities together;

        g.    alternatively, if such a communications system exists, failing to
              ensure that it was consistently used in situations involving police
              engaged in proactive law enforcement activities in another police
              department’s jurisdiction.

        84.   The aforementioned breaches of this duty by Defendants Elicker,

Reyes, New Haven, and NHPD were of such a nature as to amount to deliberate

indifference to Ms. Washington’s right under the Fourth Amendment to the United

States Constitution to not be subjected to unreasonable seizures and 42 U.S.C. §

1983.

        85.   The aforementioned breaches of this duty by Defendants Elicker,

Reyes, New Haven, and NHPD was a direct and proximate cause of the injuries

sustained by Ms. Washington.




                                         38
Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 39 of 41




  WHEREFORE, the foregoing reasons, the undersigned seeks:

        a.   Full, fair and just money damages;

        b.   Costs;

        c.   Post-judgment interest;

        e.   Reasonable attorneys’ fees pursuant to counts 2, 5, 12, 13, and
             14.

        f.   Such other further relief as the Court deems fair, just and
             equitable.

                                THE PLAINTIFF,
                                STEPHAINE WASHINGTON


                          BY:   /s/ John-Henry M. Steele (ct10187)
                                DEY SMITH STEELE, LLC
                                9 Depot Street, 2nd Floor
                                Milford, CT 06460
                                Tel.: (203) 882-3351
                                Fax: (203) 882-3359
                                Email: jhs@deysmith.com




                                  39
     Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 40 of 41




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON                  )        CIVIL ACTION NO.:
                                      )
V.                                    )        3:20-cv-01111
                                      )
DEVIN EATON, TERRANCE                 )
POLLOCK, AZIZ ABDULLATTF,             )
CURT B. LENG, JOHN SULLIVAN,          )
TOWN OF HAMDEN, TOWN OF               )
HAMDEN POLICE DEPARTMENT,             )
RONNELL HIGGINS, YALE                 )
UNIVERSITY, JUSTIN ELICKER            )
OTONIEL REYES, CITY OF NEW            )
HAVEN, NEW HAVEN POLICE               )
DEPARTMENT, and T&S                   )
UNITED, LLC                           )        AUGUST 6, 2020

                      STATEMENT OF AMOUNT IN DEMAND

       The amount in demand, exclusive of interest and costs, is in excess of

Fifteen Thousand Dollars ($15,000.00).

                                      THE PLAINTIFF,
                                      STEPHAINE WASHINGTON


                                BY:   /s/ John-Henry M. Steele (ct10187)
                                      DEY SMITH STEELE, LLC
                                      9 Depot Street, 2nd Floor
                                      Milford, CT 06460
                                      Tel.: (203) 882-3351
                                      Fax: (203) 882-3359
                                      Email: jhs@deysmith.com




                                          40
    Case 3:20-cv-01111-VLB Document 15 Filed 08/06/20 Page 41 of 41




                                  CERTIFICATION

       I hereby certify that on Thursday, August 06, 2020, a copy of the foregoing
was filed electronically and served by U.S. Mail, postage prepaid, on anyone
unable to access, use or accept electronic filing. Notice of this filing will be sent
by email to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.

       I further certify that courtesy copies of the foregoing were sent
electronically this same date to:

      James Tallberg, Esq., via e-mail to:
      jtallberg@kt-lawfirm.com;

and to the others identified in Attorney Tallberg’s certification in the removal
papers that were filed with the court:

      Elliot Spector, Esq., via e-mail to:
      ebspector87@gmail.com

      Patrick Noonan, Esq., via e-mail to:
      pnoonan@ddnctlaw.com

      Michael Wolack, Esq., via e-mail to:
      mwolak@newhavenct.gov

      John H. Morgan, Esq., via e-mail to:
      jmorgan@pmpalawyer.com

                                        /s/ John-Henry M. Steele (ct10187)




                                             41
